         Case: 1:18-cv-07585 Document #: 30 Filed: 03/08/19 Page 1 of 3 PageID #:255




                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

    ERIKA BROWN, et al.,

                       Plaintiffs,               Case No.: 1:18-cv-07585

    v.

    WALGREENS BOOTS ALLIANCE, INC.,

                       Defendant.




                      NOTICE OF SERVICE OF PLAINTIFFS’
                   MANDATORY INITIAL DISCOVERY RESPONSES

           Pursuant to the Court’s Amended Standing Order Regarding Mandatory

Initial Discovery Responses, Plaintiffs Erika Brown, Lisa Satchel, Kenneth Brewer,

and Phyllis Gray, on behalf of themselves and all others similarly situated, served

their Mandatory Initial Disclosure Reponses on counsel for Defendant Walgreens

Boots Alliance, Inc. via electronic mail on March 7, 2019.


    Dated: March 8, 2019                          Respectfully submitted,

                                                  By: /s/ Mitchell M. Breit _
                                                  Mitchell M. Breit
                                                  Simmons Hanly Conroy
                                                  112 Madison Avenue, 7th Floor
                                                  New York, NY 10016
                                                  Telephone: (212) 784-6422
                                                  mbreit@simmonsfirm.com

                                                  Trent Miracle
                                                  Simmons Hanly Conroy
                                                  One Court Street
                                                  Alton, Illinois 62002


                                             1
    Case: 1:18-cv-07585 Document #: 30 Filed: 03/08/19 Page 2 of 3 PageID #:256



                                             Telephone: (618) 259-2222
                                             tmiracle@simmonsfirm.com

                                             Gregory F. Coleman
                                             Rachel Lynn Soffin
                                             GREG COLEMAN LAW
                                             800 S. Gay Street Suite 1100
                                             Knoxville, TN 37929
                                             Telephone: (865) 247-0080
                                             greg@grecolemanlaw.com
                                             rachel@gregcolemanlaw.com

                                             Attorneys for Plaintiffs




                                        2
       Case: 1:18-cv-07585 Document #: 30 Filed: 03/08/19 Page 3 of 3 PageID #:257



                            CERTIFICATE OF SERVICE

          I hereby certify that on March 8, 2019, I electronically transmitted the

    foregoing document to the Clerk of the United States District Court using the

    CM/ECF system for filing and service to all parties/counsel registered to received

    copies in this case.

                                                /s/ Mitchell M. Breit
                                                Mitchell M. Breit
                                                Simmons Hanly Conroy




                                            3
